DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (US 20150091387).
`	With respect to claim 1, figure 1 and 2 of Okazaki (US 20150091387) disclose a metallic foreign object detector comprising: an antenna coil (11); a capacitor (capacitor 12) that constitutes a resonance circuit (10) together with the antenna coil; a drive part (30) that applies voltage (DRV) to the resonance circuit to generate a vibration signal (induction signal see [0044]) in the resonance circuit; a determination part (40) that determines a presence/absence of a metallic foreign object (metallic foreign object) based on a waveform of the vibration signal; a first switch (13 or alternatively 13 and 54) inserted into the resonance circuit; and a control part (50) that controls an open/close state of the first switch wherein the control part brings the first switch into a closed state responding to the drive part starting application of voltage to the resonance circuit.
 	With respect to claim 2, figure 1 disclose the metallic foreign object detector as claimed in claim 1, wherein the control part (50) brings the first switch into a closed state simultaneously with an end of the voltage application to the resonance circuit (10) by the drive part (30) (see [0047] stating the drive 
 	With respect to claim 3, figure 1 discloses the metallic foreign object detector as claimed in claim 2, further comprising a second switch (54) inserted between the drive part (30) and the resonance circuit (10), wherein the control part (50) includes a switch drive signal generation circuit (53) that generates a switch drive signal for controlling the open/close state of the first switch (13) and a pulse application signal generation circuit (52) that generates a pulse application signal for controlling an open/close state of the second switch (54), and wherein the switch drive signal generation circuit (53) activates the switch drive signal and starts a timer (B) when the pulse application signal has become inactivated and inactivate the switch drive signal when a timer value reaches a predetermined value.
 	With respect to claim 4, figure 1 discloses the metallic foreign object detector as claimed in claim 1, further comprising a second switch (54) inserted between the drive part (30) and the resonance circuit (10), wherein the control (50) part includes a switch drive signal generation circuit (53) that generates a switch drive signal for controlling the open/close state of the first switch (13), a pulse application signal generation circuit (52) that generates a pulse application signal for controlling an open/close state of the second switch (54), and a delay circuit (figure 2, inside 51) that receives the pulse application signal, wherein the delay circuit activates an output signal therefrom and starts a timer when the pulse application signal is activated and inactivate the output signal when the timer value has reached a predetermined value, and wherein the switch drive signal generation circuit (53) activates the switch drive signal and starts a timer (B) when the output signal has become inactivated and inactivate the switch drive signal when the timer value has reached a predetermined value.

 	With respect to claim 6, figures 1 and 2 disclose the metallic foreign object detector as claimed in claim 1 further comprising a second switch (54) inserted between the drive part (30) and the resonance circuit (10), wherein the control part (50) includes a switch drive signal generation circuit (53) that generates a switch drive signal for controlling the open/close state of the first switch (13) and a pulse application signal generation circuit (52) that generates a pulse application signal for controlling an open/close state of the second switch (54), and wherein the switch drive signal generation circuit and the pulse application signal generation circuit have a common drive power supply (here the common drive power supply is interpreted as the drive signal generation section).
 	With respect to claim 7, figure 1 discloses a wireless power transmitting device that transmits power by wireless from a feeding coil (11) to a receiving coil (12), the wireless power transmitting device comprising: the feeding coil (11); and the metallic foreign object detector (40) as claimed in claim 1.
 	With respect to claim 8, figures 1 discloses a wireless power receiving device that transmits power by wireless from a feeding coil (11) to a receiving coil (12), the wireless power receiving device comprising: the receiving coil (12); and the metallic foreign object detector (40)as claimed claim 1.  (Note: for purposes of this claim the entire device in figure 1 is interpreted as the receiving device since the device includes the feeding coil.)
 	With respect to claim 9, figure 1 discloses a wireless power transmission system that transmits power by wireless from a feeding coil (11) to a receiving coil (12), the wireless power transmission system comprising: a wireless power transmitting device (1) having the feeding coil (11); and a wireless power receiving device (2) having the receiving coil (12), wherein at least one of the 
 	With respect to claim 10, figure 1 discloses the metallic foreign object detector as claimed in claim 2, further comprising a second switch (54) inserted between the drive part (30) and the resonance
circuit (10), wherein the control part includes a switch drive signal generation circuit (53) that generates a switch drive signal for controlling the open/close state of the first switch (13) and a pulse application signal generation circuit (52) that generates a pulse application signal for controlling an open/close state of the second switch, and wherein the switch drive signal generation circuit and the pulse application signal generation circuit have a common drive power supply (DRV signal power supply from 30).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
 	With respect to applicant’s argument that Okazaki’s coil (11) and (capacitor (12) do not constitute a resonance circuit for the metallic foreign object detector, but constitute a resonance circuit for the power feeding device(1), the Examiner points out the two are not mutually exclusive.  The device of Okazaki in whole is considered a metal detection device and thus the subsequent parts such as the resonance circuit is for the metallic foreign object detector.
	 With respect to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that  antenna coils L3 constituting the metallic foreign object detector 14 are disposed between feeding coil L1 and receiving coil L2,  whereas antenna coils L3 and capacitor C3 are provided independently of feeding coil L1 and capacitor C1,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The first switch (13 or 13 and 54)  is connected to the resonance circuit at node N1, the control part that controls the open close state of the first switch is responsive to the drive DRV shown in 30a, as such reads on the claim language.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842